Case: 18-31145      Document: 00514945765         Page: 1    Date Filed: 05/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-31145                              May 7, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
In the Matter of: LILLIE MAE BANKS,

               Debtor,

LAW SOLUTIONS CHICAGO, L.L.C., doing business as UpRight Law,
L.L.C.,

              Appellant,
v.

UNITED STATES TRUSTEE,

              Appellee.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CV-216


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Appellant UpRight Law, LLC, objects to the sanctions and requirements
ordered by the bankruptcy court following Appellant’s appalling conduct in the
debtor’s case. As amply demonstrated by the record, in what should have been



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31145   Document: 00514945765    Page: 2   Date Filed: 05/07/2019



                               No. 18-31145
a simple and straightforward bankruptcy matter, the Appellant misled and
neglected the debtor for approximately two years. Considering the Appellant’s
many rule violations and the egregious way that it mishandled the debtor’s
case, the bankruptcy court’s well-reasoned memorandum opinion correctly
disposed of this motion. For the reasons given by the bankruptcy and district
courts their rulings and holdings are AFFIRMED.




                                     2